Title: To Thomas Jefferson from Samuel Smith, 29 December 1806
From: Smith, Samuel
To: Jefferson, Thomas


                        
                            Sir/
                            
                            Senate Chamber 29 Decemr 1806
                        
                        When I left home Mr Christie was dangerously Ill, being considered in the last Stage of a consumption, my
                            letters just received Say that he cannot exist another Month—Under those circumstances I beg leave to observe that
                            appointments Such as the Collector tend to increase or diminish the Confidence in the ruling powers, and in Baltimore have
                            a powerful Operation on our Elections & politick the people of that City believe they are Slighted if one of their
                            fellow Citizens is not Selected—that is not my Opinion, but being the popular & general Opinion, it perhaps would
                            be wise & prudent to indulge them—It Can do no harm.—
                        Should a vacancy happen, I ask leave to mention the Name Mr James. H. McCulloch, a Gentleman whose
                            appointment would give pleasure to all the Republican party, and who would even be acceptable to
                            the federalists.—Mr McCulloch is a native Citizen has had a liberal Education, is a Man of the most unblimished Character
                            as well moral as political. In 1798 he was induced by his Republican friends
                            to go into the He. of Delegates, and for the last two Terms has been Elected to the Senate of Maryland.—He has been an
                            undeviating Republican and has (by his Writing & excellent Character) contributed greatly to the Republican
                            party—He was engaged in Commerce, from which he retired with Credit & Capital—Some Occurrences to friends have
                            lessened his funds, and an Office would now be useful to his family—No Man will Conduct a public trust with more Integrity
                            or fidelity—
                        I write without his privity or knowledge my Object is to have the Office well filled—I am Sir
                        With great Respect Your Obed Servt.
                        
                            S. Smith
                            
                        
                    